Citation Nr: 9910337	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound of the right elbow, to include 
scarring and damage to muscle group V with sensory nerve 
deficit, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for low 
back disability, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
the residuals of a shell fragment wound of the right leg, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran was on active service from 
November 1967 to November 1969.

In the April 1997 Notice of Disagreement, the veteran 
requested consideration of a claim for service connection for 
cellulitis of the right leg as secondary to the service 
connected residuals of a shell fragment wound in the same 
leg.  However, as the only issues currently before the Board 
are those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of a gunshot wound of the right 
elbow, to include scarring and damage to muscle group V with 
sensory nerve deficit, are not manifested by more than 
moderate injury to Muscle Group V.

3.  The veteran's service connected low back disability is 
not characterized by vertebral fracture, ankylosis of the 
lumbar spine or intervertebral disc syndrome.  

4.  The veteran's residuals of a shell fragment wound of the 
right leg are not manifested by scarring which is poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration; and does not produce limitation of 
function of the right knee/leg.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating, in excess of 10 
percent, for the residuals of a gunshot wound of the right 
elbow, to include scarring and damage to muscle group V with 
sensory nerve deficit, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 
4.59, 4.73, Diagnostic Code 5305 (1998).

2.  The criteria for an in increased disability evaluation, 
in excess of 40 percent, for a low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5295, 
5293, 5289, 5286, 5285 (1998).

3.  The criteria for a compensable disability evaluation for 
the residuals of a shell fragment wound of the right leg have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Additionally, when evaluating musculoskeletal disabilities, 
such as in the case of the low back disability, the VA may, 
in addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

II.  Residuals of a Gunshot Wound of the Right Elbow.

In this case, in an August 1970 rating decision, the RO 
awarded the veteran service connection and a 10 percent 
disability evaluation, under Diagnostic Code 5305, for the 
residuals of a gunshot wound of the right elbow, to include 
scarring and damage to muscle group V with sensory nerve 
deficit.  At present, as the veteran believes such disability 
is more severe than currently evaluated, this claim is before 
the Board for appellate review.

With respect to the evidence of record, the veteran's service 
medical records show that, in February 1969, while on night 
ambush patrol, he was hit by a hostile small arms fire round.  
This incident caused the veteran a superficial wound in the 
right elbow with no artery or nerve involvement.  
Additionally, the service records contain June 1969 notations 
revealing the veteran reported elbow pain and was scheduled 
for elective surgery for a painful nodule of the supra-
olecranon region.   

The post-service medical evidence includes a June 1970 VA 
examination report which notes the veteran had a 1 
centimeter, well healed, scar just proximal to the olecranon 
of the right arm.  Furthermore, hyperesthesia was noted at a 
radius of about 2-3 centimeters around the wound site.  
However, the veteran had a full range of motion of the arm 
and had good strength.

A June 1997 VA general examination report notes the veteran 
reported stiffness and soreness involving the muscles of the 
upper arm, but not on the elbow.  Upon examination, the 
veteran presented a 1 centimeter, well healed, oval scar on 
the lateral aspect of his distal right upper extremity which 
was not tender; and did not present evidence of swelling, 
deformity, or joint subluxation or instability.  The 
veteran's elbow range of motion was 0 to 120 degrees, and 
supination and pronation of 80 degrees, which was normal.  
And, the gunshot wound was proximal to the elbow, not 
involving the elbow itself.  The veteran was diagnosed with 
status post wound of the right arm, with a range of motion 
not affected by the wound.

A June 1997 VA muscle examination report shows the veteran 
had a 1 centimeter in diameter scar with no tissue loss and 
no evidence of nerve dysfunction, and no pain at all on range 
of motion testing.  The veteran was diagnosed with status 
post gunshot wound of the right upper arm with essentially no 
residuals.  Additionally, a June 1997 VA scar examination 
report reveals the veteran's 1 centimeter scar was well 
healed, was located in the lateral aspect of the upper arm, 
and did not limit the function of the affected part.

Finally, the record includes various statements by the 
veteran, his wife and his representative, made in 
correspondence and during the July 1998 appeal hearing, 
tending to indicate that the veteran's right elbow disability 
was more disabling than currently evaluated.  As well, during 
the hearing, the veteran testified that his right elbow pain 
was not constant, but did not allow him to lift, pull or use 
a wrench.  Additionally, he indicated that his elbow pain did 
not allow him to go to work for a period of two weeks during 
July 1996.  

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to muscle injuries has been changed.  See 
61 Fed. Reg. 30235 (June 3, 1997), effective July 3, 1997, 
(codified at 38 C.F.R. § 4.73).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  As such, the Board finds there is no 
need to remand the veteran's claim to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  See 38 C.F.R. § 
4.55(b) (1998).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25. 
See 38 C.F.R. § 4.55(f) (1998).  As well, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions.  38 C.F.R. § 4.55(a) (1998).

Pursuant to Diagnostic Code 5305, a moderate impairment of 
the dominant muscles of Group V warrants a 10 percent 
disability evaluation, while a moderately severe impairment 
of the dominant muscles of Group V warrants a 30 percent 
disability evaluation. The muscles of Group V encompass the 
flexor muscles of the elbow, i.e., the biceps, brachialis, 
and brachioradialis. The functions affected are elbow 
supination and flexion of the elbow.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5305.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Objective findings which support a moderately severe 
disability rating include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side; or tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with the sound 
side.  See 38 C.F.R. § 4.56(d) (1998).

After a review of the evidence, the Board finds the veteran 
presents a 1 centimeter, well healed, oval scar on the 
lateral aspect of his distal right upper extremity with no 
tissue loss, tenderness, or limitation of function of the 
affected part.  As well, the veteran's elbow does not present 
evidence of nerve dysfunction, pain on range of motion 
testing, swelling, deformity, or joint subluxation or 
instability.  His elbow currently has a range of motion of 0 
to 120 degrees, and has 80 degrees of supination and 
pronation.  At present, the veteran's diagnosis is status 
post wound of the right arm, with a range of motion not 
affected by the wound, and with essentially no residuals.

As such, the veteran's present symptomatology more nearly 
approximates the criteria for a 10 percent rating for 
moderate impairment of the muscles of Group V, and the 
veteran's service-connected residuals of a gunshot wound of 
the right elbow, to include scarring and damage to muscle 
group V with sensory nerve deficit residuals, are properly 
rated as 10 percent disabling under Diagnostic Code 5305.  
See 38 C.F.R. § 4.73, Diagnostic Code 5305.

In this regard, the Board notes that, while the veteran has 
complained of pain and weakness in his right upper extremity, 
the evidence does not show he has any atrophy of the right 
elbow muscles in comparison to the left elbow muscles, excess 
fatigability and/or incoordination of the right elbow, or 
pain which limits the functional ability of the right upper 
extremity.  As such, an increased disability evaluation in 
excess of 10 percent under Diagnostic Code 5305 is not 
warranted in this case.  See 38 C.F.R. §§ 4.40, 4.45, 
4.56(d)(3)(iii) (1998); see generally DeLuca v. Brown, 8 Vet. 
App. 202 (1996).

Additionally, the Board has considered the veteran's 
contention that he is entitled to an increased disability 
evaluation due to his right elbow sensory nerve deficit.  
However, the evidence specifically indicates the veteran's 
elbow does not present evidence of nerve dysfunction.  
Therefore, an increased disability evaluation, beyond the 
current 10 percent rating, is not warranted on this basis.  
See 38 C.F.R. § 4.55(a) (1998).

III.  Low Back Disability.

In an August 1970 rating decision, the RO granted the veteran 
service connection and assigned a noncompensable disability 
evaluation for low back pain under Diagnostic Code 5295.  
Subsequently, in a July 1998 Hearing Office's Decision, the 
veteran's award was increased to a 40 percent disability 
evaluation.  At present, the veteran is seeking an increased 
rating in excess of 40 percent.

In this case, the evidence includes a June 1970 VA 
examination report which reveals the veteran presented 
evidence of tenderness at L5-S1, but had full extension.  In 
addition, a June 1997 VA general examination report notes the 
veteran complained of low back pain at the region of the belt 
line, which had a gradual onset.  The report also indicates 
he was diagnosed with chronic low back pain with diminished 
range of motion, which was also limited by his mammothly 
obese abdomen so as to impede him from putting on his own 
shoes and socks.

A June 1997 VA spine examination report reveals he had 62 
degrees of forward flexion, 36 degrees of backward extension, 
28 degrees of left lateral flexion, 30 degrees of right 
lateral flexion, 30 degrees of rotation to the right, and 28 
degrees of rotation to the left.  As well, the veteran did 
not present objective evidence of pain on motion, and 
neurological involvement.  And, upon x-ray examination, the 
veteran presented evidence of mild to moderate facetal 
arthropathy at L5-S1 bilaterally, and anterior marginal 
osteophytes at T10-11.  He was diagnosed with exogenous 
obesity with chronic low back pain as a subjective complaint 
with no previous injuries to the back and no history of back 
surgery.

Medical records from various health care providers, including 
but not limited to Michael N. Metry, M.D., the Van Wert 
County Hospital, the Baptist North Hospital, David Hleap, 
M.D, and the Palmdale Hospital Medical Center, dated from 
August 1984 to May 1998 reveal the veteran was treated over 
time for various health problems, including low back pain.  
Additionally, these records include a December 1996 CT Scan 
report indicating the veteran presented evidence of slight 
generalized decrease in the anterior-posterior diameter of 
the spinal column, which was suggestive of possible mild 
generalized spinal stenosis, as well as that he presented 
evidence of moderated degenerative changes of the 
interarticulating facets of the lower lumbar spine 
contributing to the spinal stenosis.  Furthermore, the 
records contain a December 1996 radiology report which 
reveals he had mild hypertrophic degenerative changes of the 
lumbar spine.

Finally, the record includes various statements by the 
veteran, his wife and his representative, made in 
correspondence and during the July 1998 appeal hearing, 
tending to indicate that the veteran's low back disability is 
more disabling than currently evaluated.  As well, during the 
hearing, the veteran testified that his low back pain 
radiated to the back of his neck and to the bottom of his 
right leg on prolonged standing, and that he was unable to 
bend over to ties his shoes.

With respect to the applicable law, under Diagnostic Code 
5295, a 40 percent disability evaluation, the maximum 
allowed, is awarded for a disability characterized by severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  However, as the veteran is currently receiving the 
maximum rating allowed under Diagnostic Code 5295, which is 
40 percent, the Board will consider the applicability of 
other diagnostic codes in order to determine whether the 
veteran's low back disability warrants the award of an 
increased disability evaluation in excess of 40 percent.

In this regard, under Diagnostic Code 5286, a 60 percent 
evaluation is awarded where there is complete bony fixation 
(ankylosis) of the spine at a favorable angle.  And, a 100 
percent evaluation is awarded where there is complete 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998).  Under 
Diagnostic Code 5289, a 50 percent evaluation is granted when 
the evidence shows unfavorable ankylosis of the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).  And, 
under Diagnostic Code  5293, a 60 percent evaluation is 
warranted when the evidence indicates a pronounced condition 
with little intermittent relief, evidenced by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).

Additionally, under DC 5285 a 60 percent disability 
evaluation is awarded when the veteran presents evidence of 
residuals of a vertebra fracture without cord involvement 
with abnormal mobility requiring the use of a neck brace 
(jury mast).  And, a 100 percent evaluation is awarded when 
the veteran presents evidence of residuals of a vertebra 
fracture with cord involvement, or which requires him to be 
bedridden or to wear long leg braces.  In other cases, the 
disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, DC 5285 (1998).

Upon a review of the evidence of record, the Board finds that 
the veteran's present low back disability is characterized by 
chronic low back pain with diminished range of motion, 
ability which is also affected by his obesity; and, range of 
motion limited to 62 degrees of forward flexion, 36 degrees 
of backward extension, 28 degrees of left lateral flexion, 30 
degrees of right lateral flexion, 30 degrees of rotation to 
the right, and 28 degrees of rotation to the left.  
Additionally, CT Scan and x-ray examinations reveal the 
veteran has a slight generalized decrease in the anterior-
posterior diameter of the spinal column, suggestive of 
possible mild generalized spinal stenosis, and mild to 
moderate facetal arthropathy at L5-S1, bilaterally.  More 
importantly, the evidence indicates the veteran does not 
present objective evidence of pain on motion, and 
neurological involvement.

As such, the veteran's back disability more nearly 
approximates a disability characterized as severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or some of the above with abnormal mobility on forced 
motion.  And thus, the Board finds the veteran's low back 
disability is correctly evaluated as 40 percent disabling 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Further, in considering a higher evaluation under Diagnostic 
Code 5293, 5289, 5286, 5285, the Board finds that the 
evidence does not show he presents evidence of intervertebral 
disc syndrome, ankylosis of the lumbar spine, ankylosis of 
the spine at a favorable or unfavorable angle, or residuals 
of vertebra fracture.  As such, an increased disability 
evaluation, in excess of 40 percent is not warranted under 
these Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5289, 5286, 5285 (1998).

Moreover, the Board observes that, in addition to the 
requirements of DeLuca, see supra, in a recent precedent 
opinion, the Acting VA General Counsel held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered as well when a disability is evaluated under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 12, 
1997).  In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is 
directed to such factors as functional loss due to pain or 
weakness, excess fatigability, incoordination, pain on 
movement, and instability. See also DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1995).  In this regard, the Board has 
considered all the relevant factors and finds that the 
current evidence of record does not indicate the veteran 
suffers from additional functional loss due to pain or 
weakness, other than the functional loss already contemplated 
by the veteran's award of a 40 percent evaluation, and thus, 
a disability evaluation in excess of the 40 percent awarded 
is not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and 
DeLuca v Brown, 8 Vet. App. 202 (1995).

IV.  Shell Fragment Wound Scar of the Right Leg.

In an August 1970 rating decision, the RO awarded the veteran 
service connection and a noncompensable disability evaluation 
for the residuals of a shell fragment wound of the right leg 
under Diagnostic Code 7805.  At present, the veteran is 
seeking an increased disability evaluation, in excess of 0 
percent.

The evidence of record includes a June 1970 VA examination 
report noting the veteran had scar in the anterior right 
tibia between the knee and ankle, which was about a half of a 
millimeter in diameter, hard, freely movable and nontender.  
In addition, a June 1997 VA general examination report shows 
the veteran complained of calf pain when walking and pain in 
the groin area.  And, upon examination, he presented evidence 
of a 2 plus pitting edema on the right knee, and 1 plus 
pitting edema on the left knee, both extending from the feet 
to the knees.  As well, he had a 1 centimeter, well healed, 
oval scar just distal to the right knee on the pretibial 
aspect of his right lower extremity, which was minimally 
tender.  However, the examination also showed the veteran did 
not have calf tenderness; or swelling, deformity, 
subluxation, or instability of the knee joint.  And, his 
range of motion was from 0 to 120 degrees.  The veteran was 
diagnosed with status post wound of the right lower leg, with 
range of motion not limited by the wound.

A June 1997 VA muscle examination report notes the veteran 
had a 1 centimeter scar with no tissue loss, no evidence of 
any nerve dysfunction, and no pain at all with range of 
motion testing.  He was diagnosed with status post gunshot 
wound of the right lower extremity with essentially no 
residuals.  And, a June 1997 VA scar examination report 
reveals the veteran's scar was well healed, but minimally 
tender.  However, the scar was deemed not to limit the 
function of the affected part.  As well, upon x-ray 
examination, the veteran was found to present evidence of 
mild degenerative spurring in the tibial spines.

Medical records from various health care providers, including 
but not limited to Michael N. Metry, M.D., the Van Wert 
County Hospital, the Baptist North Hospital, David Hleap, 
M.D, and the Palmdale Hospital Medical Center, dated from 
August 1984 to May 1998 reveal the veteran was treated over 
time for various health problems, including right leg pain.

Finally, the record includes various statements by the 
veteran, his wife and his representative, made in 
correspondence and during the July 1998 appeal hearing, 
tending to indicate that the veteran's right leg disability 
was more disabling than currently evaluated.  As well, the 
March 1999 informal hearing presentation indicates the 
veteran has a large, painful, right leg scar, which becomes 
inflamed regularly and further restricts his range of motion.

As to the law, in accordance with 38 C.F.R. § 4.118, a 10 
percent evaluation is warranted for scars (other than burn 
scars or disfiguring scars of the head, face or neck), if 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, or productive of limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (1998).

However, after a review of the evidence of record, the Board 
finds the veteran's residuals of a shell fragment wound of 
the right leg are not characterized by a scar which is poorly 
nourished with repeated ulceration, is tender and painful on 
objective demonstration, and/or produce limitation of 
function of the right knee/leg.  At present, the veteran's 
residuals of a shell fragment wound of the right leg 
residuals are characterized by a 1 centimeter, well healed, 
minimally tender scar with no tissue loss, no evidence of any 
nerve dysfunction, and no pain at all with range of motion 
testing, and scarring which was deemed not to limit the 
function of the affected part. 

Therefore, the Board finds that the award of a compensable 
disability evaluation for the veteran's residuals of a shell 
fragment wound of the right leg is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

V.  Conclusion.

The Board has considered 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  When the evidence is in 
relative equipoise, the reasonable doubt rule must be applied 
to the claim, and thus, the claim must be resolved in favor 
of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, after reviewing the evidence of record, the Board finds 
that the evidence is not in relative equipoise with respect 
to any of the issues discussed, and thus, the benefit of the 
doubt rule does not apply in this case.  

Additionally, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
the veteran has neither claimed nor shown that the 
disabilities under consideration have caused him marked 
interference with employment, to necessitate frequent periods 
of hospitalization, or otherwise have rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased disability evaluation, in excess of 10 percent, 
for the residuals of a gunshot wound of the right elbow, to 
include scarring and damage to muscle group V with sensory 
nerve deficit, is denied.

An increased disability evaluation, in excess of 40 percent, 
for a low back disability is denied.

A compensable disability evaluation for the residuals of a 
shell fragment wound of the right leg is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

